DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application No. 62/677566, filed 05/29/2018.
Information Disclosure Statement
The information disclosure statements filed 10-07-2019 and 02-06-2020 have been considered. 
Drawings
The drawings are objected to because:
 Fig. 3 element 302d is not mentioned in the specification. Examiner believes the correct reference element to be 302b. 
Fig. 7 element 902 is used to reference the processor, but the specification refers to the processor as element 702.
Fig. 7 element 412 is used to reference the housing, but the specification refers to the housing as element 712.
Fig. 7 element 408 is used to reference the defibrillation port, but the specification refers to the defibrillation port as element 708.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both tacking fabric and rear portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable cinchers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 11 lines 15 and 20 and page 12 lines 15 and 19 each recite “rear side 214”, but there is no corresponding element 214 referenced in the drawings. 
Page 12 lines 7-8 recites “release mechanism 228”, but there is no corresponding element 228 referenced in the drawings.  
Page 15 lines 4, 6, and 7 recite “padded portion 512” when referring to fig. 6. It appears that the correct reference element should be 612.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 9, 18, 24, and 26 are objected to because of the following informalities: 
Claim 1 recites “the front wall and rear wall” in line 7, but should recite “the front wall and the rear wall”.
Claim 7 recites “to the strap” in line 2, but should recite “to the adjustable strap”.
Claim 9 recites “to the strap” in line 2, but should recite “to the adjustable strap”.
Claim 18 recites “the front wall and rear wall including a plurality fabric” in line 14, but should recite “the front wall and the rear wall including a plurality of fabric”.
Claim 24 recites “to the strap” in line 2, but should recite “to the adjustable strap”. 
Claim 26 recites “the front wall and rear wall including a plurality fabric layers” in lines 6-7, but should recite “the front wall and the rear wall including a plurality of fabric”.
Appropriate correction is required.
Claim Interpretation
The term(s) “for”, “configured to”, “structured to allow”, and “structured to be” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12, 15, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 each structurally recite “the wearable patient monitoring medical device”, however the wearable patient monitoring medical device is only recited as an optional component of the carrying case. Examiner recommends positively reciting the wearable patient monitoring device in claim 1.
Claims 18 recites the limitation "the patient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-25 inherit the same deficiencies. 
Claims 7, 8, 24, and 26 all recite adjustable cinchers that are coupled to the strap; it is unclear what a cincher is in the context of the claim. The widely accepted definition of a cincher, as defined by Merrian-Webster is “a tight woman’s undergarment that is worn to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent 5,577,652) in view of Chen (US Patent 5,960,952).
Regarding claim 1, Cooper teaches a carrying case (fig. 1 backpack 10) for a wearable patient monitoring medical device system, comprising: a container (fig. 1 backpack 10) with a front wall, a rear wall, and a gusset that couples the front wall to the rear wall, the container being configured to receive a portion of the wearable patient monitoring medical device system (See annotated figure 1 below); two connection points inset from an edge of the rear wall (See annotated figure 1 below); and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below), but does not explicitly teach each of the front 
    PNG
    media_image1.png
    536
    746
    media_image1.png
    Greyscale
wall and rear wall including a plurality of fabric layers.


However, Chen discloses each of the front wall and rear wall including a plurality of fabric layers (fig. 3 specifically fabric layers 12 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper to further include a layered structure of the carrying case body such that the front wall and rear wall include a plurality of fabric layers as disclosed by Chen as a way to provide protection to the carrying case to prevent damage to the contents of the carrying case.
Regarding claim 2, Cooper further teaches wherein the adjustable strap comprises a first adjustable section and a second adjustable section (Column 4 lines 20-21 “More length adjustment buckles can be added depending on special need”). 
Regarding claim 3, Cooper in view of Chen disclose the carrying case of claim 1, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, Chen further discloses a pocket formed on the front wall of the container (fig. 4 first document bag 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include a pocket formed on the front wall of the container as disclosed by Chen as a way to allow storage for important documents relating to a patient’s health or medical records. 
Regarding claim 4, Cooper further teaches WAHC\67956AP_Fial docx-23-one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20).  
Regarding claim 5, Cooper further teaches a handle coupled to the rear wall (fig. 1 handle 12).  
Regarding claim 6, Cooper in view of Chen disclose the carrying case of claim 1, but as described above do not explicitly disclose a latching strap configured to hold a defibrillator of the wearable patient monitoring device system in the container.
However, Chen disclose a latching strap configured to hold a defibrillator of the wearable patient monitoring device system in the container
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include a latching strap configured to hold a defibrillator of the wearable patient monitoring device system in the container as disclosed by Chen as a way to securely position the contents of the carrying case from freely moving within the case. 
Regarding claim 7, as best understood in light of the 112(b) indefiniteness rejection, Cooper in view of Chen disclose the carrying case of claim 1, but as described above do not explicitly disclose one or more adjustable cinchers coupled to the strap.
However, Chen discloses one or more adjustable cinchers coupled to the strap (Column 4 lines 11-14 “In addition, by means of the elasticity of the third fastening belt 36 and the buckles 38, said notebook computer can be fixed in position”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include one or more adjustable cinchers coupled to the strap as a way to hold contents in or about the carrying case in place and from moving around or becoming damaged. 
Regarding claim 9, Cooper further teaches a quick release coupling attached to the strap (fig. 1: detachable hook 32). 
Regarding claim 26, as best understood in light of the 112(b) indefiniteness rejection, Cooper teaches a carrying case (fig. 1 backpack 10) for a wearable cardioverter defibrillator (WCD), comprising: a container with a front wall, a rear wall, and a gusset that couples the front wall to the rear wall, the container being configured to receive the WCD (See annotated figure 1 below); two connection points inset from an edge of the rear wall (See annotated an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below); one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20);  and a quick release coupling attached to the strap (fig. 1: detachable hook 32), but does not explicitly teach each of the front wall and rear wall including a plurality fabric layers; a pocket formed on the front wall of the container; one or more adjustable cinchers coupled to the strap.

    PNG
    media_image2.png
    578
    806
    media_image2.png
    Greyscale

However, Chen discloses each of the front wall and rear wall including a plurality fabric layers (fig. 3 fabric layers 12 and 16); a pocket formed on the front wall of the container (fig. 4 first document bag 40); and one or more adjustable cinchers coupled to the strap (Column 4 lines 11-14 “In addition, by means of the elasticity of the third fastening belt 36 and the buckles 38, said notebook computer can be fixed in position”).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper to further include each of . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 7 above, and further in view of Kroll et al. (US Publication 2009/0057188 A1) herein after Kroll.
Regarding claim 8, Cooper in view of Chen disclose the carrying case of claim 1, but do not explicitly disclose that the one or more adjustable cinchers have a rubber coating.
However, Kroll discloses wherein the one or more adjustable cinchers have a rubber coating (Para [0020] “By way of example, the strap can be held by a loop when the carry case is closed. In one embodiment, the loop is fastened at the strap. In order to hold the strap in position, the loop can be turned over the opposing lateral walls that delimit the inside. By way of example, the loop can be a rubber-elastic strap, such as a textile strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include wherein the one or more adjustable cinchers have a rubber coating as disclosed by Kroll as a way to provide lasting protection to the cinchers as rubber coatings are well known to provide insulated protection for materials that it is covering.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Griffith (US Patent 4,757,804) herein after Griffith.
Regarding claim 10, Cooper in view of Chen disclose the carrying case of claim 7, but does not explicitly disclose wherein the quick release coupling has a rubber coating.
However, Griffith discloses wherein the quick release coupling has a rubber coating (Column 6 lines 10-22).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include wherein the quick release coupling has a rubber coating as disclosed by Griffith as a way to provide a protecting coating for the quick release to prevent wear and tear of the quick release. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Corley et al. (US Publication 2014/0303460 A1) herein after Corley.
Regarding claim 11, Cooper in view of Chen disclose the carrying case of claim 1, but does not explicitly disclose a belt clip coupled to the back wall.
However Corley discloses a belt clip coupled to the back wall (Para [0139] “The sensor device may be worn on the hip for convenience, using a belt clip or elastic strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include a belt clip coupled to the back wall as disclosed by Corley to make the carrying case . 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Roach et al. (WO Publication 2012/063196 A2) herein after Roach.
Regarding claims 13 and 14, Cooper in view of Chen disclose the carrying case of claim 1 and Cooper further discloses wherein the carrying case is structured to be worn on either side of the patient's body WAHC\67956AP_Fnal docx-24-and from either side carry the portion of the wearable patient monitoring medical device (Column 2 lines 18-35) and wherein the carrying case is further structured to allow the portion of the wearable medical monitoring device to be positioned in a first orientation and a second orientation in the carrying case, wherein the first orientation enables an indicator of the portion of the wearable medical monitoring device to be visible to the patient when the carrying case is worn on one side of the patient and the second orientation enables the indicator to be visible to the patient when the carrying case is worn on the other side of the patient (fig. 1), but does not explicitly disclose that the case enables a cable attached to the portion of the wearable patient monitoring medical device to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the wearable patient monitoring medical device system.
However, Roach discloses a case that enables a cable attached to the portion of the wearable patient monitoring medical device to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the wearable patient monitoring medical device system
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified to carrying case of Cooper in view of Chen to further include a case that enables a cable attached to the portion of the wearable patient monitoring medical device to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the wearable patient monitoring medical device system as disclosed by Roach as a way to prevent wires extending from the defibrillator from getting deformed or crunched when the case is in a closed configuration therefore extending the life of the wire and improving the overall connection of the leads to the defibrillator. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Murphy et al. (US Publication 2016/0166321 A1) herein after Murphy.
Regarding claim 15, Cooper in view of Chen disclose the carrying case of claim 1, but does not explicitly disclose wherein the top surface of the container includes cutouts that expose an indicator of the portion of the wearable patient monitoring medical device system while the carrying case is worn by the patient.
However, Murphy discloses wherein the top surface of the container includes cutouts that expose an indicator of the portion of the wearable patient monitoring medical device system while the carrying case is worn by the patient
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified to carrying case of Cooper in view of Chen to further include the top surface of the container includes cutouts that expose an indicator of the portion of the wearable patient monitoring medical device system while the carrying case is worn by the patient as disclosed by Murphy as a way to allow an individual to easily be able to see what mode the device is in or if it is one and functioning properly. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Amsler (US Publication 2016/0166321 A1).
Regarding claim 16, Cooper in view of Chen disclose the carrying case of claim 1, but does not explicitly disclose wherein the carrying case is configured to enable while carrying the portion of the wearable patient monitoring medical device system: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system.
However Amsler discloses wherein the carrying case is configured to enable while carrying the portion of the wearable patient monitoring medical device system: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system (Para [0096 “The battery opening 124 allows a user to remove or replace the battery from the defibrillator 1 without removing or detaching any portion of the case 110 from the defibrillator housing 3”]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include wherein the carrying case is configured to enable while carrying the portion of the . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen as applied to claim 1 above, and further in view of Guldalian (US Publication 2012/0144551 A1).
Regarding claim 17, Cooper in view of Chen disclose the carrying case of claim 1, but does not explicitly disclose cable management loops configured to retain an excess portion of a cable connected to the portion of the wearable patient monitoring medical device system while the portion of the wearable patient monitoring medical device system is being carried in the carrying case.
However, Guldalian discloses cable management loops configured to retain an excess portion of a cable connected to the portion of the wearable patient monitoring medical device system while the portion of the wearable patient monitoring medical device system is being carried in the carrying case (Para [0046] “The electrodes 22 required for use during a medical treatment may be affixed to the interior side of the back panel 18 with all wiring fed through the corresponding orifices 24 prior to wearing the conductive garment. Electrodes 22 may include a hook fastener on their back side to facilitate attaching and detaching the electrode 22 to the interior side of the back panel 18 made of a fabric having loop properties.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chen to further . 
Claims 12, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Chen and Kavounas (US Publication 2015/0297904 A1).
Regarding claim 12, Cooper in view of Chen disclose the carrying case of claim 1, but as presented above do not explicitly disclose wherein the wearable patient monitoring medical device system comprises a wearable cardioverter defibrillator (WCD).
However, Kavounas discloses wherein the wearable patient monitoring medical device system comprises a wearable cardioverter defibrillator (WCD) (fig. 1).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper in view of Chan to further include the wearable cardioverter defibrillator of Kavounas for the purpose of having a system capable of delivering life-saving defibrillation to a patient who may experience sudden cardiac arrest or life threatening arrhythmias.
Regarding claim 18, Cooper teaches a carrying case with a container to hold the defibrillator housing (fig. 1 backpack 10), the carrying case including: a container with a front wall, a rear wall, and a gusset that couples the front wall to the rear wall, the container being configured to receive the WCD (See annotated figure 1 below); two connection points inset from an edge of the rear wall (See annotated figure 1 below); and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below), but does not explicitly teach a wearable cardioverter defibrillator (WCD) system comprising: a defibrillator housing; a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of the patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit; and each of the front wall and rear wall including a plurality fabric layers.

    PNG
    media_image1.png
    536
    746
    media_image1.png
    Greyscale

However, Chen discloses each of the front wall and rear wall including a plurality fabric layers (fig. 3 fabric layers 12 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the carrying case of Cooper to further include a layered structure of the carrying case body such that the front wall and rear wall include a plurality of fabric layers as disclosed by Chen as a way to provide protection to the carrying case to prevent damage to the contents of the carrying case.
Furthermore, Kavounas discloses a wearable cardioverter defibrillator (WCD) system (fig. 1), comprising: a defibrillator housing (fig. 3 defibrillator housing 301); a discharge circuit in communication with the defibrillator housing (fig. 3 via processor 330 and processor port or via processor and user interface), the discharge circuit configured to discharge a stored electrical charge through a body of the patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit (Para [0066] “Circuit 355 can be controlled to permit the energy stored in module 350 to be discharged to nodes 314, 318, and thus also to defibrillation electrodes 304, 308” and Para [0068] “In addition, discharge circuit 355 can be controlled by processor 330, or directly by user 380 via user interface 370, and so on”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the carrying case of Cooper with a wearable cardioverter defibrillator (WCD) system comprising: a defibrillator housing; a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of the patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit as disclosed by Kavounas for the purpose of having a system capable of delivering life-saving defibrillation to a patient who may experience sudden cardiac arrest or life threatening arrhythmias.
Regarding claim 19, Cooper further teaches WAHC\67956AP_Famal docx-26-wherein the adjustable strap comprises a first adjustable section and a second adjustable section
Regarding claim 20, Cooper in view of Chen and Kavounas disclose the WCD system of claim 18, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, Chen further discloses a pocket formed on the front wall of the container (fig. 4 first document bag 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the WCD system of Cooper in view of Chen and Kavounas to further include a pocket formed on the front wall of the container as disclosed by Chen as a way to allow storage for important documents relating to a patient’s health or medical records.
Regarding claim 21, Cooper further teaches one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20).  
Regarding claim 22, Cooper further teaches a handle coupled to the rear wall (fig. 1 handle 12).  
Regarding claim 23, Cooper in view of Chen and Kavounas disclose the WCD system of claim 18, but as described above do not explicitly disclose a latching strap configured to hold a defibrillator in the container.
However, Chen disclose a latching strap configured to hold a defibrillator in the container (fig. 2 third fastening belt 36 and buckle 38).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the WCD system of Cooper in view of Chen and Kavounas to further include a latching strap configured to hold a defibrillator in the container as 
Regarding claim 24, as best understood in light of the 112(b) indefiniteness rejection, Cooper in view of Chen and Kavounas disclose the WCD system of claim 18, but as described above do not explicitly disclose one or more adjustable cinchers coupled to the strap.
However, Chen discloses one or more adjustable cinchers coupled to the strap (Column 4 lines 11-14 “In addition, by means of the elasticity of the third fastening belt 36 and the buckles 38, said notebook computer can be fixed in position”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the WCD system of Cooper in view of Chen and Kavounas to further include one or more adjustable cinchers coupled to the strap as a way to hold contents in or about the carrying case in place and from moving around or becoming damaged. 
Regarding claim 25, Cooper further teaches a quick release coupling attached to the strap (fig. 1: detachable hook 32).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M.E./             Examiner, Art Unit 3792                                                                                                                                                                                           

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792